DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s election on 7/22/22.

Election/Restrictions
Applicant’s election without traverse of species 2, figs 14 and 15, in the reply filed on 7/22/22 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires an apparatus for use with a vehicle door, that comprises a striker member engageable with the latch when the vehicle door is open and if the door is closed, the apparatus contact the striker. At the instant, the limitation is indefinite. 
If the apparatus is attached with the latch, then how the door is closed. As described, the apparatus is a portable apparatus that is used to engage the latch when the door is open, to prevent any undesired closing of the door and then in order to close the door, the apparatus is then disengaged from the latch, for allowing the closing of the door. Correction is required.

Claim 1 also requires that the bumper is mounted with respect to the striker member. At the instant, the limitation is indefinite. 
As clearly shown in the drawings and in the specification, the apparatus comprises a striker member (204), a base member (228) and a bumper (236). The bumper is actually mounted with respect to the base member, not the striker member. 
Therefore, in order to continue with the examination, a broad interpretation will be given. Correction is required.

Claims 5 and 17 requires a stabilizing member being movable connected to the striker member. However, the claims fail to provide how the stabilizing member moves since it does not move by itself. 
As illustrated, the interaction between the inner panel or latch with the stabilizing member when is inserted for engagement with the latch, allows the movement. Correction is required.

Claims 15 and 16 require that the method claimed in claim 13 further includes an ignition switch, placing a key in it and performing a maintenance on the vehicle. 
At the instant, it is unclear what is the relation of this limitations with respect to maintaining a door open. 
Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,617,762 to Fannon et al (Fannon) in view of US Pat No 5,035,449 to Shiratori et al (Shiratori) and US Pat No 6,003,911to Sowash.

    PNG
    media_image1.png
    655
    765
    media_image1.png
    Greyscale

Fannon discloses an apparatus for use with a vehicle door that is selectively movable between an open position and a closed position.
The apparatus comprises a striker member (bottom portion) characterized by a size and shape such that the member is engageable with the latch when the vehicle door is in an open position; and a bumper (106, 206) such that, if the vehicle door is moved to the closed position, the bumper contacts the striker.
The bumper is comprised of an elastomer or foam material.
First, Fannon fails to disclose that the vehicle door has a latch that is releasably engageable with a striker mounted to a vehicle body when the vehicle door is in the closed position. At the instant, Fannon discloses the opposite, that the door comprises the striker and the vehicle body the latch (20).

    PNG
    media_image2.png
    594
    768
    media_image2.png
    Greyscale

Shiratori teaches that it is well known in the art to provide a latch (10) on a door (4) and a striker (11) on a vehicle body (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the latch on the door and the striker on the vehicle body, as taught by Shiratori, since it has effect in the function of the apparatus. Applicant is reminded that the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  

Second, Fannon fails to disclose that the bumper is mounted with respect to the striker member. Fannon disclose a molded one-piece element. 
Sowash teaches that it is well known in the art to provide an apparatus for preventing a door from closing, wherein the apparatus comprises as member (14) and a bumper (12) that is configured to engage a door. Sowash teaches that the apparatus can be either molded as a one-piece member or as two pieces attached by any convenient means (col. 2 lines 47-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bumper and the striker member described by Fannon as a molded two pieces connected together, as taught by Sowash, since it would be just a consideration for the user of having one or two pieces secured together without affecting the function of the device. 
Applicant is reminded that separate elements fastened together, in place of a one-piece construction, is a design consideration within the skill of the art.  

As to claim 13, in combination, Fannon, as modified by Shiratori and Sowash, teaches the method as claimed. With respect to the door, the apparatus is capable of being placed on a compartment door.
Further, as to claims 15 and 16, the combination is capable of having an ignition switch, placing a key in it and performing a maintenance on the vehicle. 

Allowable Subject Matter
Claims 5 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-12 and 18-20 will also be allowed since the claims depend from claims 5 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



August 8, 2022